DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Tejinder Singh on 3/4/2022.
IN THE CLAIMS:
(Currently Amended) A method, comprising;
receiving, by a processor, a message having a first executable code;
generating, by the processor, a key from a name of the message, when the message is named, and using message content to generate the key, when the message is unnamed, wherein the key is associated with a value stored at a key-value store, the value including a second executable code;
retrieving, by the processor, the value from the key-value store, using the generated key;
merging, by the processor, the retrieved value and the message to generate a merged value, the merged value including the first executable code and the second executable code; and
; wherein the acceleration resource is a network device that sends the message to the processor and transmits a network packet after the processor executes the first and the second executable code.
(Previously Presented) The method of Claim 1, further comprising: utilizing, by the processor, the first and the second executable code of merged value to execute an input/output operation to read and write data from a storage device.
(Currently Amended) The method of Claim 1, further comprising: utilizing, by the processor, the first and second executable code for modifying the merged value
(Previously Presented) The method of Claim 1, further comprising: generating, by the processor, based on the first and the second executable code of the merged value, a message for a computing node remote to the processor.
(Currently Amended) The method of Claim [[1]] 3, further comprising: storing, by the processor, the modified merged value associated with the key at the key-value store 
(Previously Presented) The method of Claim 1, further comprising: executing, by the processor, the first and the second executable code of the merged 
(Previously Presented) The method of Claim 1, further comprising: offloading, by the processor, the computing function to the acceleration resource coupled to the processor via a peripheral link.
(Currently Amended) A non-transitory machine-readable storage medium having stored thereon instructions for performing a method, comprising machine executable code which when executed by at least one machine, causes the machine to: 
receive a message having a first executable code;
generate a key from a name of the message, when the message is named, and using message content to generate the key, when the message is unnamed, wherein the key is associated with a value stored at a key-value store, the value including a second executable code;
generate a request using the key for retrieving the value from the key-value store;
merge the first executable code and the second executable code in the retrieved value to generate a merged value; and
execute the first and the second executable code of the merged value using a method specified by the retrieved value, when the method is not specified by the message; and based on the execution, perform an action; wherein the action is performed by a network device that transmits a network packet after the processor executes the first and the second executable code.
(Currently Amended) The non-transitory machine-readable storage medium of Claim 8, wherein the machine executable code upon execution, further causes the 
(Original) The non-transitory machine-readable storage medium of Claim 8, wherein the machine executable code upon execution, further causes the machine to: utilize the merged value to generate a message for a computing node.
(Currently Amended) The non-transitory machine-readable storage medium of Claim [[8]] 9, wherein the machine executable code upon execution, further causes the machine to:  store the modified merged value at the key-value store with the key
(Previously Presented) The non-transitory machine-readable storage medium of Claim 8, wherein the machine executable code upon execution, further causes the machine to: execute the first and the second executable code of the merged value using a method specified by the message.
(Previously Presented) The non-transitory machine-readable storage medium of Claim 8, wherein the machine executable code upon execution, further causes the machine to: utilize the merged value to use an acceleration resource for executing a computing task.
(Original) The non-transitory machine-readable storage medium of Claim 8, wherein the machine executable code upon execution, further causes the machine to: utilize the merged value to perform an input/output operation.
(Currently Amended) A system, comprising:
a memory containing machine readable medium comprising machine executable code having stored thereon instructions; and a processor coupled to the memory to execute the machine executable code to: 
receive a message having a first executable code;
generate a key from a name of the message, when the message is named, and using message content to generate the key, when the message is unnamed, wherein the key is associated with a value stored at a key-value store, the value including a second executable code;
generate a request using the key for retrieving the value from the key-value store;
merge the first executable code and the second executable code in the retrieved value to generate a merged value; and
execute the first and the second executable code of the merged value using a method specified by the retrieved value, when the method is not specified by the message; and based on the execution, perform an action; wherein the action is performed by a network device that transmits a network packet after the processor executes the first and the second executable code.
(Original) The system of Claim 15, wherein the processor further causes the machine executable code to: modify the merged value, and store the modified merged value at the key-value store with the key.
(Original) The system of Claim 15, wherein the processor further causes the machine executable code to: utilize the merged value to generate a message for a computing node.
(Currently Amended) The system of Claim 15, wherein the processor further causes the machine executable code to: utilize the merged value to perform an input/output operation 
(Previously Presented) The system of Claim 15, wherein the processor further causes the machine executable code to: execute the first and the second executable code of the merged value using a method specified by the message.
(Previously Presented) The system of Claim 15, wherein the processor further causes the machine executable code to: utilize the merged value to use an acceleration resource for executing a computing task.

Allowable Subject Matter
3.	Claims 1 - 20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Yang et al. (U.S. Publication 2018/0107467), San Martin et al. (U.S. Publication 2012/0054197) and Sun et al. (U.S. Publication 2004/0237067).  Yang teaches a method, comprising; receiving by a processor, a message having a first executable code; generating by the processor, a key from the message, the key associated with a value stored at a key-value store, the value including a second executable code.  San Martin discloses retrieving by the processor, the value from the key-value store, using the generated key.  Sun discloses merging by the processor, the retrieved value and the message to generate a merged value, the merged value including the first executable code and the second executable code; and utilizing by the processor, an acceleration resource to perform a computing function upon executing the first and second executable code of the merged value.

executing, by the processor, the first and the second executable code of the merged value using a method specified by the retrieved value, when the method is not specified by the message; and based on the execution, utilizing, by the processor, an acceleration resource to perform a computing function; wherein the acceleration resource is a network device that sends the message to the processor and transmits a network packet after the processor executes the first and the second executable code.
Claims 8 and 15 are variants of claim 1 are allowed for at least the reasons of claim 1, as are claims 2 – 7, which depend from claim 1, claims 9 – 14 which depend from claim 8 and claims 16 – 20 which depend from claim 15.  
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 2193               

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193